November 10, 2009 Office of Filings, Information & Consumer Services Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Investment Company Act Fund Name of 1940 File No. Eaton Vance Insured California Municipal Bond Fund 811-21147 Eaton Vance Insured California Municipal Bond Fund II 811-21217 Eaton Vance Insured Massachusetts Municipal Bond Fund 811-21225 Eaton Vance Insured Michigan Municipal Bond Fund 811-21224 Eaton Vance Insured Municipal Bond Fund 811-21142 Eaton Vance Insured Municipal Bond Fund II 811-21219 Eaton Vance Insured New Jersey Municipal Bond Fund 811-21229 Eaton Vance Insured New York Municipal Bond Fund 811-21148 Eaton Vance Insured New York Municipal Bond Fund II 811-21218 Eaton Vance Insured Ohio Municipal Bond Fund 811-21226 Eaton Vance Insured Pennsylvania Municipal Bond Fund 811-21227 (each a Registrant) Ladies and Gentlemen: On behalf of the above-referenced Registrants, transmitted herewith, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 and Regulation S-T, are preliminary copies of the Shareholder Letter, Notice of Meeting, Proxy Statement and forms of Proxy (proxy materials) for each Registrant regarding a joint Special Meeting of Shareholders to be held on Friday, January 29, 2010. The shareholders are being asked to consider the following proposal: 1. To consider and act upon a proposal to modify each Funds investment policy to eliminate the requirement that the Fund invest at least 80 percent of its net assets in municipal obligations that are insured as to the payment of principal and interest. The record date for shareholders entitled to receive the proxy materials is November 18, 2009, and the definitive proxy materials will be mailed to such shareholders on or about November 30, 2009. If you have any questions or comments concerning the foregoing or the enclosed, kindly call me at (617) 672-8064. Very truly yours, /s/ Velvet R. Regan Velvet R. Regan, Esq. Vice President
